Information Disclosure Statement
The information disclosure statement filed 08/29/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. NPL 1 and NPL 2 are in the Japanese language and there is no explanation of relevance for these documents. 

Election/Restrictions
Claims 1, 11-13, 17, 18, 23-25, 33, 34 and 42 are allowable. Claims 9 and 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 07/22/2020, is hereby withdrawn and claims 9 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 9, first line, immediately prior to “excipient” there has been inserted --- one or more ---.
Claim 9, first line, “excipient” has been replaced with --- excipients ---.
 Claim 10, immediately prior to “excipient” there has been inserted --- one or more ---.
Claim 10, “excipient” has been replaced with --- excipients ---.
Claim 11, first line, immediately prior to “excipient” there has been inserted --- one or more ---.
Claim 11, first line, “excipient” has been replaced with --- excipients ---.
Claim 24, antepenultimate line, “agent” has been removed. 
Claim 24, penultimate line, “compound” has been replaced with --- agent ---. 
Claim 24, last line, “excipient” has been replaced with --- excipient(s) ---. 
 Claim 34, last line, “at least one” has been removed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612